In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
          ___________________________
               No. 02-21-00027-CV
          ___________________________

  TRINITY FINANCIAL SERVICES, LLC, Appellant

                           V.

JASON MAHANAY AND AMBER MAHANAY, Appellees



       On Appeal from the 96th District Court
              Tarrant County, Texas
          Trial Court No. 096-313075-19


     Before Sudderth, C.J.; Birdwell and Bassel, JJ.
      Memorandum Opinion by Justice Birdwell
                            MEMORANDUM OPINION

         The trial court rendered a declaratory judgment that Appellees Jason and Amber

Mahanay were bona fide purchasers for value. The court found, among other things,

that the Mahanays had no notice of the lien that Appellant Trinity Financial Services,

LLC now asserts against their property.

         On appeal, Trinity argues, quite correctly, that real property records bestowed

the Mahanays with constructive notice of the lien. This presumption of constructive

notice is irrebuttable, and it defeats the Mahanays’ bona fide purchaser defense as a

matter of law. We therefore reverse and remand.

                                  I.     BACKGROUND

         In 2006, Teena and Martin Lopez hired a contractor to build a swimming pool

at their property in Tarrant County. To finance the project, the Lopezes took a loan

from Certified Funding, LP. Along with a note, the Lopezes signed a deed of trust (the

lien).

         In the next two years, the note and lien were assigned twice. In 2006, Certified

Funding transferred the note and lien to Credit Union of Texas (CUTX), whereupon

they were recorded.       In December 2008, CUTX assigned the note and lien to

Companion Property and Casualty Insurance, which recorded them.

         Teena and Martin later divorced, and Martin transferred his interest in the

property to Teena in 2009. There was some evidence that Teena submitted payment



                                             2
for the note to CUTX in 2009, even though the note and lien had been assigned from

CUTX to Companion in 2008.

      In August 2014, the Mahanays bought the property from Teena. The central

question in this appeal is whether, at the time of purchase, the Mahanays had actual or

constructive notice that the property was encumbered by the lien. The record contains

four types of evidence with bearing on that question.

      First, during closing in 2014, the Mahanays obtained a title commitment from

their title agent. The title commitment specifically mentioned that the property was

encumbered by a lien held by Companion.

      Second, there was a recorded assignment of the note and lien from CUTX to

Companion in late 2008. When the Mahanays bought the property, the Tarrant County

real property records thus reflected that Companion was the holder of an outstanding

note and lien.

      Third, there were a set of representations that Teena made to the Mahanays’ title

agent at the time of purchase. Teena told the Mahanays’ title agent that the note and

lien had been paid off in 2009 and there were no outstanding liens against the property.

She provided the Mahanays’ title agent with contact information for CUTX and

encouraged the Mahanays to verify the status of the note and lien.

      Fourth, when the Mahanays’ title agent reached out to verify Teena’s statements,

CUTX confirmed that Teena had paid the full amount of the note in 2009 and that

CUTX should have recorded a release of the lien at that time. So, on July 30, 2014,

                                           3
CUTX filed a release of lien, even though it had not held any interest in the note or lien

since 2008.

      In 2019, Trinity attempted to foreclose on the property, though it was disputed

how Trinity came into possession of the note and lien. The Mahanays responded by

filing this suit for declaratory judgment, quiet title, and temporary and permanent

injunctions. The Mahanays sued various parties, but by the time of trial, Trinity was

the only defendant.

      After a bench trial, the trial court granted a declaratory judgment that the

Mahanays were bona fide purchasers and it awarded them $26,000 in attorney’s fees.

The judgment declared that the Mahanays purchased the property in good faith, for

value, without actual or constructive notice of any third-party claim or interest, and they

thus took the property free and clear of Trinity’s claims. Trinity appeals.

                                    II.    STANDING

      Because it relates to jurisdiction, we begin with the Mahanays’ argument that

Trinity lacked standing. The Mahanays submit that in order to establish standing,

Trinity must be able to trace its ownership of the note and lien back to the original

mortgagee, Certified Funding. According to the Mahanays, Trinity offered no evidence

to prove ownership, and it therefore lacks standing.

      We agree that the trail of ownership grew murky after Companion obtained the

note in 2008. There was no clear evidence to explain how, specifically, Trinity came



                                            4
into possession of the note and lien, and its ownership was hotly disputed in the trial

court.1

      But despite the ownership issues, there are multiple defects in the Mahanays’

argument concerning standing that preclude its success. First, it is not clear whether

the Mahanays are challenging Trinity’s standing in the trial court or its standing to

appeal. Their ambiguous argument includes concepts that would comport with either

a challenge to trial-court standing or to appellate standing.

      Second, if the Mahanays’ argument is that Trinity failed to demonstrate trial-

court standing, then the Mahanays—the plaintiffs who initiated this suit against

Trinity—are attempting to shift their burden to demonstrate standing onto a defendant.

Standing is a component of subject matter jurisdiction, Meyers v. JDC/Firethorne, Ltd.,



      1
        At trial, Trinity maintained that it was the owner and holder of the note by virtue
of two documents, but those documents left questions unanswered. The first was an
undated allonge to the note that Companion executed with a blank space following the
words “Pay to the order of,” making it payable to the bearer. The second was an
instrument that purported to assign the note from Companion to Trinity, which reflects
that it was signed in 2011 but that, for some reason, was first erroneously recorded in
Dallas County in 2015 and then was apparently re-recorded in the correct county,
Tarrant County, in 2016. However, it was undisputed that Trinity could not produce
the original note itself or any payment history on the note, and there was little evidence
to explain how Trinity acquired the note from Companion. Furthermore, other
evidence cast doubt on Trinity’s claim that it acquired the note and lien directly from
Companion. The Mahanays pointed to an affidavit of lost note executed in September
2012 by Dreambuilder Investments, LLC—an apparent stranger to the chain of title—
in which Dreambuilder claimed to be the then-owner of the note and lien, both of
which it declared were lost. If Dreambuilder’s affidavit were true, then Trinity’s claim
that it acquired the note and lien from Companion in 2011 could not also be true.
Trinity was unable to produce any evidence to clarify this morass.

                                            5
548 S.W.3d 477, 484 (Tex. 2018), and it is the plaintiffs’ burden to affirmatively

demonstrate the trial court’s jurisdiction, Heckman v. Williamson Cnty., 369 S.W.3d 137,

150 (Tex. 2012). The elements of the standing inquiry relate to whether “the plaintiff

has personally been injured,” whether “the plaintiff’s alleged injury [is] fairly traceable

to the defendant’s conduct,” and whether the plaintiff has shown “a substantial

likelihood that the requested relief will remedy the alleged injury.” Watson v. City of

Southlake, 594 S.W.3d 506, 514 (Tex. App.—Fort Worth 2019, pet. denied) (cleaned up).

Thus, in Lewis v. Aurora Loan Services, the court declined a plaintiff’s invitation to

consider whether the defendants had standing to foreclose in light of gaps in the

defendant’s chain of ownership of the mortgage documents. No. 01-15-00362-CV,

2016 WL 887176, at *3 (Tex. App.—Houston [1st Dist.] Mar. 8, 2016, no pet.) (mem.

op.). “The defendants are not the plaintiffs in this case. Lewis is. Thus, the issue is

not whether defendants have standing to maintain this action.” Id. It was the Mahanays

who alleged that they suffered an injury traceable to Trinity’s conduct. Trinity, as the

party pulled into court, had no burden to demonstrate trial-court standing; the relevant

inquiry is standing to sue, not standing to be sued.

      Third, if the Mahanays are instead referring to standing to appeal, their argument

is equally unavailing. A named party to the suit may bring an appeal. Kenneth D. Eichner,

P.C. v. Dominguez, 623 S.W.3d 358, 362 (Tex. 2021). “[A] party whose own interest is

prejudiced by an error has standing to appeal.” Torrington Co. v. Stutzman, 46 S.W.3d

829, 843 (Tex. 2000). Trinity is a party to the final judgment and complains on appeal

                                            6
of errors that injuriously affected its claimed interest in the property, and it therefore

has standing to appeal. See Suite 900, LLC v. Vega, No. 02-19-00271-CV, 2020 WL

2608394, at *7 (Tex. App.—Fort Worth May 21, 2020, pet. denied) (mem. op.).

       We reject the Mahanays’ argument concerning standing.

                            III.   BONA FIDE PURCHASER

       In its first issue, Trinity asserts that the Mahanays were not bona fide purchasers

because the Mahanays had constructive knowledge of the lien. Trinity cites the

recorded assignment from CUTX to Companion from 2008, which, if diligently

inspected in its proper context at the time of the Mahanays’ purchase in 2014, would

have informed them that there was an outstanding lien held by Companion. According

to Trinity, this recorded assignment imparted the Mahanays with constructive

knowledge of the lien, which conclusively defeats their bona fide purchaser defense.

A.     Standard of Review

       We review declaratory judgments under the same standards as other judgments

and decrees and look to the procedure used to resolve the issue in the trial court to

determine the appropriate standard of review. City of Forest Hill v. Benson, 555 S.W.3d

284, 288 (Tex. App.—Fort Worth 2018, no pet.). The procedure used in this case was

a bench trial. When a declaratory judgment is rendered after a bench trial, we review

the trial court’s conclusions of law de novo. Id. We review a trial court’s findings of

fact under the same legal and factual sufficiency standards that we use for jury questions.

Walterscheid v. Walterscheid, 557 S.W.3d 245, 257 (Tex. App.—Fort Worth 2018, no pet.).

                                            7
      We may sustain a legal-sufficiency challenge only when (1) the record bears no

evidence of a vital fact, (2) the rules of law or of evidence bar the court from giving

weight to the only evidence offered to prove a vital fact, (3) the evidence offered to

prove a vital fact is no more than a mere scintilla, or (4) the evidence establishes

conclusively the opposite of a vital fact. Shields LP v. Bradberry, 526 S.W.3d 471, 480

(Tex. 2017). In determining whether legally sufficient evidence supports the finding

under review, we must consider evidence favorable to the finding if a reasonable

factfinder could and must disregard contrary evidence unless a reasonable factfinder

could not. Cent. Ready Mix Concrete Co. v. Islas, 228 S.W.3d 649, 651 (Tex. 2007). We

indulge “every reasonable inference deducible from the evidence” in support of the

challenged finding. Gunn v. McCoy, 554 S.W.3d 645, 658 (Tex. 2018).

B.    Constructive Notice

      Under Texas law, an unrecorded deed of trust is void as to a subsequent

purchaser who purchases the property for valuable consideration without notice. Tex.

Prop. Code Ann. § 13.001(a); Broadway Nat’l Bank, Tr. of Mary Frances Evers Tr. v. Yates

Energy Corp., 631 S.W.3d 16, 26 (Tex. 2021). A person who acquires property in good

faith, for value, and without notice of any third-party claim or interest is a bona fide

purchaser. Broadway Nat’l Bank, 631 S.W.3d at 26. A bona fide purchaser acquires a

property interest without being subject to prior claims. Orca Assets, G.P., L.L.C. v.

Dorfman, 470 S.W.3d 153, 164 (Tex. App.—Fort Worth 2015, pets. denied). The party

claiming bona fide purchaser status has the burden to prove the defense. Bellaire

                                           8
Kirkpatrick Joint Venture v. Loots, 826 S.W.2d 205, 209 (Tex. App.—Fort Worth 1992,

writ denied).

      There is no dispute concerning the Mahanays’ purchase of the property in good

faith and for value. The question is whether the Mahanays had notice of the lien.

      Notice may be constructive or actual. Madison v. Gordon, 39 S.W.3d 604, 606

(Tex. 2001).    Actual notice rests on personal information or knowledge.              Id.

Constructive notice is notice the law imputes to a person not having personal

information or knowledge.        Id.   “Constructive notice creates an irrebuttable

presumption of actual notice in some circumstances.” Aston Meadows, Ltd. v. Devon

Energy Prod. Co., L.P., 359 S.W.3d 856, 859 (Tex. App.—Fort Worth 2012, pet. denied)

(citing, inter alia, HECI Expl. Co. v. Neel, 982 S.W.2d 881, 887 (Tex. 1998)). “[W]hereas

actual notice is usually a question of fact for the jury, constructive notice is a legal

presumption not to be controverted.” Bank of Am. v. Babu, 340 S.W.3d 917, 923 (Tex.

App.—Dallas 2011, pet. denied) (quoting Univ. State Bank v. Gifford-Hill Concrete Corp.,

431 S.W.2d 561, 571 (Tex. App.—Fort Worth 1968, writ ref’d n.r.e.)).

      An “instrument that is properly recorded in the proper county is . . . notice to all

persons of the existence of the instrument.” Aston Meadows, 359 S.W.3d at 859 (quoting

Tex. Prop. Code Ann. § 13.002). “While not all public records establish an irrebuttable

presumption of notice, the recorded instruments in a grantee’s chain of title generally

do.” Ford v. Exxon Mobil Chem. Co., 235 S.W.3d 615, 617 (Tex. 2007). “Chain of title

refers to the documents which show the successive ownership history of the land, and

                                           9
includes the successive conveyances, commencing with the patent from the

government, each being a perfect conveyance of the title down to and including the

conveyance to the present holder.” Hahn v. Love, 394 S.W.3d 14, 28 (Tex. App.—

Houston [1st Dist.] 2012, pet. denied) (cleaned up). “It is well settled that a purchaser

is bound by every recital, reference[,] and reservation contained in or fairly disclosed by

any instrument which forms an essential link in the chain of title under which he

claims.” Westland Oil Dev. Corp. v. Gulf Oil Corp., 637 S.W.2d 903, 908 (Tex. 1982)

(cleaned up). Any description, recital of fact, or reference to other documents in an

instrument puts the purchaser on inquiry, and he is bound to follow up this inquiry,

step by step, from one discovery to another and from one instrument to another, until

the whole series of title deeds is exhausted and a complete knowledge of all the matters

referred to and affecting the estate is obtained. Id.; Disanti v. Wachovia Bank, NA, No.

2-08-330-CV, 2009 WL 1372970, at *3 (Tex. App.—Fort Worth May 14, 2009, no pet.)

(mem. op.).

       One could fairly argue that the Mahanays should be excused from constructive

knowledge of the lien because they inquired into the lien but were twice misled, by

Teena and CUTX, as to the status of the lien. In 2014, Teena told the Mahanays’ title

agent that she paid CUTX the full amount of the note in 2009, and also in 2014, CUTX

wrongly confirmed that the note had been validly paid off and the lien should have been

released as a result. CUTX then executed an ineffectual written release of lien. One

could argue that there should be some exception to constructive notice when, as here,

                                            10
a former property owner and a former lien holder have both misled the purchasers of

the property as to the lien’s status.

       Legally, though, we find no room for such an exception in this case. The

Mahanays were indeed misled, which would affect the Mahanays’ actual knowledge.

However, constructive notice is ascribed to a person “irrespective of any actual

knowledge.” City of Richland Hills v. Bertelsen, 724 S.W.2d 428, 430 (Tex. App.—Fort

Worth 1987, no writ). A purchaser is bound to search the official county records since

they constitute the primary source of information as to title, and that person is charged

with knowledge of the existence and contents of recorded instruments that affect the

title to the property. Swanson v. Grassedonio, 647 S.W.2d 716, 718 (Tex. App.—Corpus

Christi–Edinburg 1982, no writ). At the time of the Mahanays’ purchase, the county

records would have reflected (1) that CUTX had sold its interest in the note and lien to

Companion in 2008, (2) that Companion had held an outstanding note and lien since

that time, and (3) that CUTX had nonetheless attempted to execute a release of lien in

2014, after it had already parted ways with the instruments. Nothing in the county

records would have suggested that CUTX had the authority to release the lien in this

fashion. But instead of diligently searching the county records, the Mahanays and those

in their camp instead elected to rely on representations by a former property owner

(Teena) and a former noteholder (CUTX), as well as a release from the latter. The

Mahanays did so at their own hazard, and they may not rely on the faults in their own



                                           11
inquiry as a boon for purposes of the bona fide purchaser defense. 2 See Watson v. Druid

Hills Co., 355 S.W.2d 65, 70 (Tex. App.—Dallas 1962, writ ref’d n.r.e.).

       Texas Supreme Court precedent shows that despite Teena’s and CUTX’s false

representations that the lien had been properly paid off, the Mahanays nonetheless

should be held to their constructive notice of the lien’s continuing validity and

enforceability. See Ford, 235 S.W.3d at 616. In Ford, a plaintiff sued for real estate fraud

alleging that he signed an amendment to an easement only because the defendant

“falsely represented that the original easement covered . . . three tracts, when in fact it

covered only one.” Id. On appeal, the court rejected the plaintiff’s contention that the

statute of limitations should be tolled because he lacked notice of the problem with the

easement. Id. at 617. The court held that despite the misrepresentations, the plaintiff

was nonetheless charged with irrebuttable constructive notice of the truth contained in

the real property records. Id. This constructive notice of the defect in the amendment

triggered the immediate running of limitations. See id.


       2
          We allow for the possibility that the situation might be different if the Mahanays
had instead been misled as to the status of the lien by a party who was then currently
the holder of the note and lien. See Tex. Consol. Oils v. Bartels, 270 S.W.2d 708, 712 (Tex.
App.—Eastland 1954, writ ref’d) (suggesting that estoppel might come into play in such
a circumstance); Garrett v. Katz, 23 S.W.2d 436, 438 (Tex. App.—Dallas 1929, writ ref’d),
corrected, 27 S.W.2d 373 (Tex. App.—Dallas 1930, no writ); see also Pustejovsky v. K. J. Z.
T. Lodge, 79 S.W.2d 1084, 1085 (Tex. 1935); cf. Ellis v. Waldrop, 627 S.W.2d 791, 798
(Tex. App.—Fort Worth 1982) (“When investigation produces facts sufficient to satisfy
a prudent inquirer that a recorded claim will not be enforced by its holder, then the
inquiring party may be a bona fide purchaser, even where the document from which
the claim derives remains of record.”), aff’d in part, rev’d in part on other grounds, 656 S.W.2d
902 (Tex. 1983) (op. on reh’g). But that is not the case here.

                                               12
        Here, despite the misrepresentations by Teena and CUTX, the Mahanays are

charged with constructive notice of the truth that would have been revealed by diligent

inspection of the real property records. Those records would have informed the

Mahanays of an outstanding claim to the property.

        Moreover, at the time of closing, the Mahanays signed a title commitment that

specifically mentioned the lien. This title commitment would have put the Mahanays

on inquiry, and it thus only strengthens the case for holding the Mahanays to their

constructive notice of the lien. See Schwendeman v. BT SFRL I, LLC, No. 02-19-00007-

CV, 2020 WL 479592, at *7 (Tex. App.—Fort Worth Jan. 30, 2020, pet. denied) (mem.

op.).

        This notice, by itself, defeats their bona fide purchaser defense as a matter of

law. See Cooksey v. Sinder, 682 S.W.2d 252, 253 (Tex. 1984). We therefore sustain

Trinity’s first issue. This renders it unnecessary to consider Trinity’s second issue.

C.      Extinguishment of the Lien

        The Mahanays contend that notwithstanding any constructive notice, the

judgment in their favor may be upheld on other grounds because the lien was

extinguished through payment of the note. Much of the Mahanays’ briefing concerns

whether, despite the evidence that CUTX had assigned away the note and lien in 2008,

CUTX could nonetheless accept payment on the note in 2009, either as the owner of

the note and lien or as the servicer on behalf of Companion. According to the

Mahanays, there is some evidence that CUTX was either the owner or the servicer and

                                            13
thus validly accepted payment. The Mahanays submit that if CUTX validly accepted

payment of the note, the lien would be instantly extinguished—which, they argue, is

another means to justify the trial court’s determination that the Mahanays took title free

from the lien.

       But the linchpin of the Mahanays’ argument—that the lien was extinguished

because the note had been paid off—does not have any apparent connection with their

bona fide purchaser defense. There is no authority from this court that would allow

the Mahanays to prevail on a bona fide purchaser defense by proving the separate issue

of whether the lien was extinguished through a payoff. See In re K.G., 350 S.W.3d 338,

345–46 (Tex. App.—Fort Worth 2011, pet. denied) (concluding that a judgment could

not be upheld on an entirely different ground than the one found by the trier of fact).

Rather, as we understand it, the Mahanays’ case for the bona fide purchaser defense

hinged on notice, and the notice element of the defense does not concern whether the

lien is valid or extinguished.3 This element instead concerns whether the purchaser has

notice of any claimed interest in the property, whether or not that claim ultimately proves

valid. See Broadway Nat’l Bank, 631 S.W.3d at 26 (couching the issue as whether the


       3
         In Gary E. Patterson & Associates, P.C. v. Holub, the court assumed that the success
of a bona fide purchaser defense depended on whether the underlying lien was valid,
but it offered no authority to support this assumption. 264 S.W.3d 180, 187 (Tex.
App.—Houston [1st Dist.] 2008, pet. denied); see also Murray v. Cadle Co., 257 S.W.3d
291, 301 (Tex. App.—Dallas 2008, pet. denied) (op. on reh’g) (implying that the validity
of a lien factors into whether there is constructive notice of the lien); Gen. Elec. Credit
Corp. v. First Nat’l Bank of Dumas, 432 S.W.2d 737, 739–40 (Tex. App.—Amarillo 1968,
no writ) (same). We have never issued a similar holding, and we decline to do so today.

                                             14
purchaser has notice of “any third-party claim or interest” (emphasis added)); Madison,

39 S.W.3d at 606 (same); Barron v. Shmaisani, No. 02-19-00064-CV, 2021 WL 2253301,

at *16 n.16 (Tex. App.—Fort Worth June 3, 2021, pets. denied) (mem. op.) (same); Orca

Assets, 470 S.W.3d at 164 (same). Thus, even if the lien were extinguished as the

Mahanays claim, this circumstance would not support the judgment in the Mahanays’

favor on the bona fide purchaser defense.

       This view accords with the rationale for the bona fide purchaser rule. In part,4

the rule is founded in comparative equity: the relative fault of the lienholder who,

though he is in the best position to make the world aware of his interest, has failed to

validly record it in the real property records, and the relative blamelessness of the

purchaser who, in justified reliance on the records’ silence, comes to the transaction

innocent and is caught unawares. See Kochan, supra note 4, at 12–13, 15; The Hazard of

Fraud in Deeds of Trust, 48 Yale L.J. 892, 893–94 (1939); see also Fraim v. Frederick, 32 Tex.

294, 308 (1869); Blythe v. Crump, 66 S.W. 885, 886 (Tex. App.—Dallas 1902, no writ).

That innocence and lack of awareness does not hinge on the validity of the claimed

interest, but on knowledge of the claim regardless of its validity.

       And if the claimed interest has indeed been extinguished, then the purchasers are

free to prove that vital fact regardless of the bona fide purchaser defense—just as the


       4
         The rule is also rooted in a desire for certainty and simplicity in property
transactions—a recognition that purchasers should not be required to look behind the
real property records. See Donald J. Kochan, Dealing with Dirty Deeds: Matching Nemo Dat
Preferences with Property Law Pragmatism, 64 U. Kan. L. Rev. 1, 12–13 (2015).

                                             15
Mahanays may do when our disposition revives their quiet title claim. The Mahanays

claim that the lien was invalid because it had been paid off. Though postured on appeal

as a claim for declaratory judgment, the true basis of this claim remains one to quiet

title. Gordon v. W. Hous. Trees, Ltd., 352 S.W.3d 32, 38 n.1 (Tex. App.—Houston [1st

Dist.] 2011, no pet.) (“When an action for declaratory relief and a suit to quiet title are

based on the same facts and request similar relief, they are both treated as one suit to

quiet title.”).

                                IV.    ATTORNEY’S FEES

        In its third issue, Trinity prays for this court to reverse the attorney’s fees that

were awarded to the Mahanays under their declaratory judgment action.

        When the trial court “awards attorney’s fees to the prevailing party in a

declaratory judgment action, and we reverse the trial court’s declaratory judgment, we

are required to remand the attorney’s fees issue to the trial court for its reconsideration

in light of our reversal.” Rhino Real Est. Invs., Inc. v. City of Runaway Bay, No. 2-08-340-

CV, 2009 WL 2196131, at *4 (Tex. App.—Fort Worth July 23, 2009, no pet.) (mem.

op.); see Ferguson v. Ferguson, 111 S.W.3d 589, 600 (Tex. App.—Fort Worth 2003, pet.

denied).

        We sustain Trinity’s third issue.




                                             16
                               V.    CONCLUSION

      The trial court’s judgment is in all things reversed and remanded for further

proceedings.

                                                  /s/ Wade Birdwell

                                                  Wade Birdwell
                                                  Justice

Delivered: January 27, 2022




                                        17